Citation Nr: 0817079	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to an initial compensable rating for mechanical 
low back pain/lumbosacral strain.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel








INTRODUCTION

The veteran served on active duty from June 1992 to April 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was scheduled for a personal hearing, but failed 
to report.  


FINDING OF FACT

The veteran does not exhibit forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, abnormal gait, abnormal spinal contour, 
vertebral body fracture, or any neurological impairment; the 
veteran has not had incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.   


CONCLUSION OF LAW

The criteria for a compensable rating for mechanical low back 
pain/lumbosacral strain are not met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 
4.71a, Diagnostic Code (DC) 5237 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in May 2004 fully satisfied the duty to notify 
provisions with respect to the veteran's initial service 
connection claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's December 2005 notice of disagreement (NOD), 
the claimant took issue with the initial noncompensable 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
March 2006 statement of the case (SOC) which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is prejudice to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC and an SSOC (in November 2006) 
have been issued.  

In any event, the Board finds that if it is determined that 
there is any deficiency in the notice to the claimant or the 
timing of the notice it is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the claimant, the Court found that the 
evidence established the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and found that the error was harmless, as the Board has done 
in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, supra.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded VA examinations in December 2004 and October 
2006.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected back disability 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough.  The examinations in 
this case are adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

The veteran was afforded two VA examinations.  The claims 
file was reviewed both times.  In December 2004, the veteran 
reported having chronic low back pain which he related as 
being 2-3 on a scale of 1-10 with 10 being worse.  The 
veteran stated that the pain was made better when he took hot 
showers and was made worse when he exerted himself.  He 
indicated that pain affected his activities of daily living 
and that he had pain when performing yard work, although he 
was able to perform the yard work without deficit.  
Occupationally, the veteran worked in collections and had no 
permanent restrictions in the work place; therefore, no 
significant effect was identified.  The veteran reported that 
he had flare-ups of his back which occurred approximately 
once per week which lasted two hours in duration.  Repetitive 
motion or bending of the back increased pain and decreased 
functional ability.  The veteran denied having any surgical 
interventions and he did not use orthopedic or assistive 
devices.  He was not undergoing any ongoing treatment and did 
not use any medication.  The veteran reported that he had one 
incapacitating episode over the past year with regard to his 
spine.  He denied having bowel or bladder complaints or 
having numbness or tingling in the lower extremities, 
bilaterally.  

Physical examination revealed that the veteran was in no 
apparent distress.  He ambulated with a normal gait and 
station in and out of the examining room.  Examination of the 
lumbar spine revealed no external evidence of injury, no 
tenderness to palpation, and no palpable muscle spasm.  There 
was no tenderness in the sciatic overflow, bilaterally.  The 
veteran was able to perform normal heel-toe gait and normal 
squat, times one.  His range of motion revealed forward 
flexion to 99 degrees, extension to 45 degrees, right lateral 
side bending to 40 degrees, left lateral side bending to 30 
degrees, and right and left rotation to 35 degrees.  His 
range of motion was not affected by pain, fatigability, 
incoordination, lack of endurance, or repeated testing.  He 
had a negative straight leg raise test both in the sitting 
and supine positions.  Deep tendon reflexes were 2+/4+ 
bilaterally in the knee and ankle and he had a normal manual, 
motor, and sensory examination of the lower extremities.  X-
rays were performed and were within normal limits.  The 
assessment was chronic lumbosacral strain.  

In October 2006, the veteran was afforded another VA 
examination.  The veteran reported having pain in the 
lumbosacral area of the spine which was dull and occasionally 
sharp.  The pain was constant and he rated it as a 3 on a 
scale of 1-10 with 10 being worse.  If he walked for 2 
blocks, the pain increased to a 4.  For treatment, he 
occasionally used heat packs and Advil or Tylenol, as needed.  
He was not receiving regular care from a physician.  He did 
not report having flare-ups or other symptoms, including 
numbness, weakness, bladder complaints, bowel complaints, or 
erectile dysfunction.  The veteran did not use a cane to walk 
and did not use a back brace.  He was not unsteady and had 
not experienced any falls.  He was able to walk for 2 blocks, 
could stand for 30 minutes, and his activities of daily 
living were not affected by the back pain.  He was currently 
a full-time student and the back pain did not affect his 
studies.  He was able to drive.  

Physical examination revealed that the spine, limbs, posture, 
gait, position of the head, and curvature of the spine were 
normal.  Flexion of the spine was 90/90 with discomfort, 
extension was 30/30 with discomfort, lateral flexion on each 
side was 30/30 with discomfort, and rotation to each side was 
30/30 with discomfort.  Repetitive movements increased pain, 
weakness, fatigue, and lack of endurance, but with no change 
in the range of motion.  There was no objective evidence of 
painful motion, spasm, weakness, or tenderness.  There was no 
fixed deformity.  The veteran did not report having any 
periods of complete incapacitation because of back pain over 
the past 12 months.  The back pain did not radiate into the 
lower extremities.  A neurological examination of the lower 
extremities was normal.  X-rays were noted to be normal.  The 
diagnosis was mechanical low back pain, by history.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
DC 5237, spinal stenosis under DC 5238, degenerative 
arthritis of the spine under DC 5242, and intervertebral disc 
syndrome under DC 5243.  

Lumbosacral strain is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) 
(2007).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted if 
there is unfavorable ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The combined normal range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  However, in this case, the veteran has not 
established service connection for intervertebral disc 
syndrome, and the record does not reflect such pathology.

In this case, the veteran does not meet the 10 percent 
criteria based on range of motion.  Under the General Rating 
Formula, a 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees.  The veteran's forward flexes to 
between 90 and 99 degrees.  He does not have combined range 
of motion of the thoracolumbar spine greater than 120 
degrees, but less than 235 degrees.  He has no muscle spasms 
or other neurological complaints or findings.  His gait is 
normal and his spinal contour is normal.  He has no vertebral 
body fracture.  The Board has considered the directives of 
DeLuca.  The examiners specifically addressed the directives 
of DeLuca.  There was no limitation of motion based on pain.  
Even considering the other considerations outlined in DeLuca, 
the veteran's functional abilities exceed the disability 
level for a compensable rating.  

Alternatively, in order for the veteran's back disability to 
receive a higher rating based on incapacitating episodes, the 
evidence would have to show that he has incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months.  This is 
not shown in the record nor contended by the veteran.  

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit.  It may not in 
this case.  The veteran's neurological evaluation was normal.  
There is no radiating pain or muscle spasm and straight leg 
raising was negative.  Sensation was normal.  Deep tendon 
reflexes were present and bilaterally symmetrical.  There is 
no bowel, bladder, or erectile dysfunction.  The veteran has 
no diagnosis of intervertebral disc syndrome or other 
neurological impairment.  

In light of the foregoing, the Board finds that a compensable 
rating is not warranted on any basis.  In determining whether 
higher ratings are warranted for service-connected 
disabilities, VA must determine whether the evidence supports 
the veteran's claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a compensable rating 
for mechanical low back pain/lumbosacral strain.  




ORDER

An initial compensable rating for mechanical low back 
pain/lumbosacral strain is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


